DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 12/22/2020, amended claims 1, 13, and 17, cancelled claims 2-3 and 10-12, and new claims 22-23 are acknowledged. Claims 1, 4-9, and 13-23 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-9, 17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al. (US Publication No. 2012/0122091 A1) (previously cited), further in view of Sullivan et al. (US Publication No. 2008/0264151 A1) (previously cited) and Downes et al. (US Publication No. 2011/0245852 A1) (cited by Applicant).


It is noted Vom et al. does not specifically teach the collection tip comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH. However, Sullivan et al. teaches a sample fluid collection device made from hydrophilic polycaprolactone (PCL) (see [0111]). Downes et al. teaches a device comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity (see [0051], [0175], and [0177]) and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH (see [0054] and [0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).

Regarding claim 6, Vom et al. discloses the sample comprises nucleic acid and 33at least a portion of the collection tip solubilizes when exposed to a nucleic acid extraction reagent (see [0096], [0133], [0146], [0151], and [0155]).
Regarding claim 7, Vom et al. discloses the carrier comprises an elongated shaft having a first end and a second end, and the collection tip is attached to the first end such that the collection tip is mechanically separable from the carrier (see Figures 1, 3, 4, 5a, 5b, and 8 and [0046] and [0103]).
Regarding claim 8, Vom et al. discloses the carrier comprises an elongated shaft see Figures 1, 3, 4, 5a, 5b, and 8 and [0103] and [0110]).
Regarding claim 9, Vom et al. discloses the carrier comprises a plunger having an internal elongated opening for receiving the elongated shaft. (see [0044] and [0120]-[0122]). 
Regarding claim 17, Vom et al. discloses a method of collecting at least one sample comprising contacting the at least one sample with a device for collecting a sample, the device comprising a collection tip (9, 13, 14) operably coupled to a carrier (4), the collection tip comprising a hydrophilic and at least partially soluble material (see [0027] and [0104]), under conditions such that at least a portion of the at least one sample reversibly adheres to the collection tip (see Figures 1, 3, 4, 5a, 5b, and 8 and [0110], [0118], and [0119]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).
Regarding claim 22, Downes et al. teaches the neutralizing agent comprises two or more water washings (see [0042], [0054], [0151], and [0154]).
Regarding claim 23, Downes et al. teaches the hydrophilic and at least partially soluble polycaprolactone (PCL) is dried in a laminar flow hood after treatment with the neutralizing agent (see [0150], [0151], and [0154]). It is noted claim 23 recites a product-by-process claim. "[E]ven though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al., Sullivan et al., and Downes et al., further in view of Sangha (US Publication No. 2011/0004122 A1) (previously cited).

Regarding claim 5, it is noted Vom et al. does not specifically teach an identifying label or a radio-frequency identification (RFID) tag, or a combination thereof. However, Sangha teaches an identifying label (24) or a radio-frequency identification (RFID) tag, or a combination thereof (see [0015], [0021], [0072], [0079], and [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vom et al. to include an identifying label or a radio-frequency identification (RFID) tag, or a combination thereof, as disclosed in Sangha, so as to distinguish one device from another and establish a chain of custody for any sample collected (see Sangha: [0015] and [0021]).
Regarding claim 21, it is noted Vom et al. teaches a removable sampling head (see [0046]) but does not specifically teach the collection tip is attached to the first end such that an adjacent portion of the first end of the elongated shaft is mechanically separable from the carrier. However, Sangha teaches the collection tip is attached to .

Claims 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al., Sullivan et al., and Downes et al., further in view of Caragine et al. (US Patent No. 9,200,321 B2) (previously cited).

Regarding claim 13, Vom et al. discloses a kit for collecting at least one sample, the kit comprising: 
i. a device for collecting at least one sample comprising nucleic acid, the device comprising a collection tip (9, 13, 14) operably coupled to a carrier (4), the collection tip comprising a hydrophilic and at least partially soluble material (see [0027] and [0104]); and
ii. a nucleic acid extraction reagent (see [0096], [0133], [0146], [0151], and [0155]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).
It is noted Vom et al. does not specifically teach a plurality of devices for collecting at least one sample comprising nucleic acid or instructions for use or packaging. However, Caragine et al. teaches a plurality of devices for collecting at least one sample comprising nucleic acid, instructions for use, and packaging (see col. 9, lines 59-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Vom et al. to include a 
Regarding claim 14, Caragine et al. teaches each of the devices comprises an identifying label or a radio-frequency identification (RFID) tag, or a combination thereof (see col. 8, lines 43-56 and col. 9, lines 59-67).
Regarding claim 15, Caragine et al. teaches the packaging comprises a desiccant (see col. 8, lines 17-42).
Regarding claim 16, Caragine et al. teaches each of the devices is individually packaged and each package comprises a desiccant (see col. 8, lines 17-42 and col. 9, lines 59-67).
Regarding claim 18, Vom et al. discloses the at least one sample comprises nucleic acid, and the method further comprises contacting the collection tip and adhered at least a portion of the at least one sample with a nucleic acid extraction agent (see [0096], [0133], [0146], [0151], and [0155]). Vom et al. is silent with respect to any percentage of separation of nucleic acid from the collection tip and therefore does not specifically teach separation of about 51% to about 95% of the nucleic acid from the collection tip. However, Caragine et al. teaches the at least one sample comprises nucleic acid, and the method further comprises contacting the collection tip and adhered at least a portion of the at least one sample with a nucleic acid extraction agent resulting in separation of about 51% to about 95% of the nucleic acid from the collection tip (see Figures 3-4B and col. 5, lines 29-36, col. 9, lines 5-21, and col. 11, lines 10-26 and lines 
Regarding claim 19, it is noted Vom et al. does not specifically teach the sample is a forensics sample. However, Caragine et al. teaches the sample is a forensics sample (see col. 1, lines 18-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vom et al. to include the sample is a forensics sample, as disclosed in Caragine et al., so as to maximize recovery of trace forensic DNA evidence left at a crime scene for DNA PCR analysis (see Caragine et al.: col. 1, lines 18-25).
Regarding claim 20, Vom et al. discloses the sample is from a human (see [0092]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4-9, and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, and 14-21 of U.S. Patent No. 9,662,096 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims under examination are fully anticipated by the reference claims.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that none of Vom, Sullivan, and Downes, alone or in combination, teach the newly recited features now recited in independent claims 1, 13, and 17, namely “a collection tip comprising a hydrophilic and at least partially soluble polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH”. However, Downes describes treating the PCL with an alkaline composition that increases hydrophilicity of the surface (see [0051]) and subsequently washing the surface with water (i.e. “a neutralizing agent”) to remove residual alkali and return the pH of the surface to neutral (see [0054] and [0154]). Downes further describes multiple water washings (see [0042], [0054], [0151], and [0154]) and drying the PCL in a fume cupboard (i.e. “laminar flow hood”) (see [0150]), as recited in new claims 22-23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791